FILED
                            NOT FOR PUBLICATION
                                                                                 APR 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HUGO MEJIA MURGUIA,                              No.   17-71943

              Petitioner,                        Agency No. A079-163-283

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         United States Immigration Court

                     Argued and Submitted February 10, 2020
                            San Francisco, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and LASNIK,** District
Judge.

      Hugo Mejia Murguia (Mejia) petitions for review of the Department of

Homeland Security’s (DHS’s) reinstatement of his prior removal order. He also

petitions for review of a decision by an Immigration Judge that he failed to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
establish a reasonable possibility of persecution or torture if returned to Mexico.

We have jurisdiction under 8 U.S.C. § 1252, and dismiss in part and deny in part.



      1.     Our review of a reinstatement order is limited to whether the

petitioner: (1) was an alien; (2) was subject to a prior removal order; and (3)

illegally reentered the United States. See Villa-Anguiano v. Holder, 727 F.3d 873,

877-78 (9th Cir. 2013). None of these findings is challenged. Consequently,

unless Mejia can raise a cognizable constitutional claim or question of law, we lack

jurisdiction to review the merits of the reinstatement order. See id.

             a.     No egregious violation of the Fourth Amendment or violation

of 8 C.F.R. § 287.8 occurred in this case. Mejia has not shown that he was

detained solely because of his ethnicity. Rather, he was detained because his

submitted identification information was initially determined to be false. See

Sanchez v. Sessions, 904 F.3d 643, 651 (9th Cir. 2018).

             b.     DHS did not arbitrarily or capriciously exercise its discretion in

placing Mejia in reinstatement proceedings. DHS’s exercise of discretion was

sufficiently tied to the purposes of the immigration laws and an appropriately

operating immigration system. Indeed, Congress initiated the summary

reinstatement procedure to expeditiously remove non-citizens who are not entitled


                                           2
to admission. See Morales-Izquierdo v. Gonzales, 486 F.3d 484, 494 (9th Cir.

2007), as amended. And we have previously upheld DHS’s exercise of its

reinstatement discretion as a reasonable interpretation of the Immigration and

Nationality Act (INA). See Perez-Guzman v. Lynch, 835 F.3d 1066, 1081-82 (9th

Cir. 2016).

              c.   The reasonable fear procedure was not ultra vires. As Congress

intended reinstatement proceedings to be summary in nature, and to rapidly

identify and assess potential claims for relief, DHS’s implementation of the INA

was reasonable. See id. at 1080.

              d.   Even if the denial of counsel during reinstatement proceedings

constituted a due process violation, no prejudice ensued because Mejia failed to

establish a plausible claim for relief. See United States v. Valdez-Novoa, 780 F.3d

906, 915 (9th Cir. 2015), as amended.

              e.   Mejia failed to establish that the reinstated removal order was

unlawful or that a gross miscarriage of justice occurred, as he: (1) was provided an

interpreter during the prior proceedings; (2) affirmed that all his responses were

true and correct; and (3) was served a copy of the order. See Villa-Anguiano, 727

F.3d at 877-78.

      Because Mejia failed to raise a cognizable constitutional claim or question of


                                          3
law regarding the reinstatement order, we lack jurisdiction to review the merits of

the order. See Villa-Anguiano, 727 F.3d at 877-78. The petition for review is

dismissed as to Mejia’s challenge of the merits of the reinstatement order. See id.

      2.     Substantial evidence supported the finding that Mejia failed to

establish a reasonable fear of persecution if returned to Mexico. Specifically,

Mejia failed to show likely persecution based on anti-corruption or anti-gang

imputed political opinion. See Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th

Cir. 2016), as amended. Additionally, even if the particular social group of

Americanized men in Jalisco, Mexico, was exhausted, Mejia presented no evidence

that this particular social group has been recognized. See Reyes v. Lynch, 842 F.3d

1125, 1136-37 (9th Cir. 2016).

      3.     Mejia failed to establish that he would more likely than not be tortured

if returned to Mexico. Mejia’s general assertions about crime and corruption were

too attenuated and speculative to sustain a claim of torture. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010). Nor did Mejia present enough

evidence that wealthy landowners in Jalisco, Mexico or returning Mexicans with

family in the United States constitute a sufficiently particular social group.

      PETITION DISMISSED in part, and DENIED in part.




                                           4